Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given by the applicant, as documented in the attached interview summary.

Amend claim 11 as follows:
11. 	A computer usable program product comprising a computer-readable storage medium, and program instructions stored on the computer-readable storage medium, the stored program instructions comprising:
program instructions to compute a set of profile values for a set of profile parameters that characterize an unknown group of servers for which historical availability data is unavailable using a first set of input values collected for the unknown group of servers; 
program instructions to select a set of known groups of servers for which historical availability data is available from a historical repository of known groups of servers, 
wherein the historical availability data includes information about a first known group of servers in the set of known groups of servers, wherein the information about the first known group of servers includes a first percentage of problematic servers in the first known group of servers that experienced unavailability incidents; 
program instructions to select a subset of known groups of servers from the set of known groups of servers such that each known group in the subset of known groups has a corresponding similarity distance that is within a threshold similarity distance from the unknown group, 
wherein the program instructions to select the subset of known groups of servers includes: 
program instructions to identify, from among the known groups in the set of known groups of servers, a plurality of the known groups of servers that are most similar to the unknown group of servers, wherein the plurality of known groups of servers comprises the first known group of servers and a second known group of servers; and 
program instructions to designate the first and second known groups of servers as being in the subset of known groups of servers; 
program instructions to construct, using a processor and a memory, a first decision tree using data of the first known group of servers and a second decision tree using data of the second known group of servers, 
wherein the first decision tree comprises: 
a decision that depends on input values of the first set of input values for the unknown group of servers; and 
a node that provides a relative likelihood of servers in the unknown group of servers being problematic based on the first percentage of problematic servers in the historical availability data for the first known group in the subset of known groups of servers; 
program instructions to compute, using the first percentage of problematic servers provided by the node of the first decision tree, a first predicted number of problematic servers in the unknown group; and 
program instructions to cause, responsive to the first predicted number of problematic servers not exceeding a threshold number, a post-prediction action on the unknown group, 
wherein the post-prediction action causes a reduction in an actual number of problematic servers in the unknown group.

Amend claim 18 as follows:
18. 	The computer usable program product of claim 11, wherein the computer-readable storage medium is in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system.

Amend claim 19 as follows:
19. 	The computer usable program product of claim 11, wherein the computer-readable storage medium is in a server data processing system, and wherein the program instructions are downloaded over a network to a remote data processing system for use by the remote data processing system.




Reasons for Allowance
	Claims 1-20 are allowed over the prior art for the reasons stated in the Notice of Allowability mailed on April 19, 2022.
	Additionally, the Examiner’s Amendment places claims 11-19 within the statutory categories of 35 U.S.C. § 101. Paragraph [0111] of the as-filed specification states: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” (emphasis added). Since the applicant has acted as his or her own lexicographer by defining a computer readable storage medium to exclude transitory signals per se, claim 11, which now recites “a computer-readable storage medium,” is not construed to cover signals per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124